DETAILED ACTION
	The following action is in response to application 16/648,971 filed on March 19, 2020 (including the pre-amendment filed on August 5, 2020).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


In claim 4:
	On line 2, the limitation of “the input and output speeds” has been replaced with --input and output speeds--.



Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the launch control method as claimed, and particularly comprising the steps of: determining an acceleration torque requested by the operator via the accelerator; increasing the clutch engagement pressure at a second pressure ramp rate when it is determined that the braking torque is substantially zero, such that the clutch torque is increased by the acceleration torque; storing a fixed minimum pressure ramp rate, wherein the minimum pressure ramp rate increases the clutch engagement pressure towards a maximum engagement pressure; comparing the current pressure ramp rate with the minimum pressure ramp rate; and switching the clutch engagement pressure to the minimum pressure ramp rate if the current pressure ramp rate is less than the minimum pressure ramp rate, and including the remaining controls and structure of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murata has been cited to show the pressure of engaging a clutch 116 being increased when a brake is released to maintain position.
	Hayashi has been cited to show the engagement of a clutch being varied based on an accelerator pedal depression with the release of a brake.
	Guldan has been cited to show modulating a clutch and brake pressure based on a total previous brake torque.
	Xu has been cited to show a control and brake control during launch.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



February 18, 2021